Citation Nr: 1415199	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  06-33 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred on July 3, 2003 at Evanston Regional Hospital.


REPRESENTATION

Appellant represented by:	Michael Leonard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to October 1960. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2004 determination by the Department of Veterans Affairs Medical Center (VAMC) in Fort Harrison, Montana, that determined that the Veteran was not entitled to payment or reimbursement for the cost of private medical expenses incurred on July 11, 2003 at Evanston Regional Hospital. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in June 2007.  A transcript of the hearing is associated with the Veteran's claims folder. 

In an August 2007 decision, the Board denied the claim for reimbursement for the cost of private medical expenses incurred on July 11, 2003 at Evanston Regional Hospital.  A timely appeal of that decision was filed to the U.S. Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand, requesting that the Court vacate the Board's August 2007 decision and remand the issue of reimbursement for the cost of private medical expenses incurred on July 11, 2003 at Evanston Regional Hospital.  In September 2008, the Court granted the joint motion, vacated the Board's August 2007 decision, and remanded the case to the Board for compliance with directives that were specified by the Court. 

In October 2008, the Board remanded the claim.  In the course of the development pursuant to the Board's remand, it was discovered that the private medical treatment for which the Veteran seeks reimbursement was actually rendered on July 3, 2003; the Board has recharacterized the issue on appeal to reflect that fact.




FINDINGS OF FACT

1.  The Veteran received private medical care at the Evanston Regional Hospital on July 3, 2003. 

2.  VA payment or reimbursement of the cost of the private medical care provided July 3, 2003 was not authorized prior to the Veteran undergoing that care. 

3.  The evidence establishes that the Veteran filed for reimbursement of his medical treatment on August 2, 2004 more than 90 days after the treatment. 


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred on July 3, 2003 at Evanston Regional Hospital have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

Generally, in cases where the veteran seeks reimbursement for unauthorized medical expenses, it must be determined (1) whether the services for which payment is sought were authorized by VA, and (2) whether the appellant is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994). 

At the outset, it is noted that in July 2003 the Veteran received treatment for a nonservice-connected disability.  Thus, the provisions of 38 U.S.C.A. § 1728 are inapplicable.  38 U.S.C.A. § 1728 (West 2002).  

However, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  However, to establish eligibility under those provisions, all of the criteria must be met.  In relevant part, when applying those criteria, eligibility must be established and the timely receipt of a claim for reimbursement must occur. 

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 must be the entity that furnished the treatment, the veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the veteran.  38 C.F.R. § 17.1004(a).  To obtain payment or reimbursement for emergency treatment under 38 U.S.C.A. § 1725, a claimant must submit to the VA medical facility of jurisdiction a completed standard billing form (such as UB92 or a HCFA 1500).  38 C.F.R. § 17.1004(b). 

Additionally, to receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: (1) the date that the veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d). 

Analysis 

In this case, the Veteran has not argued nor does the evidence suggest that prior authorization was obtained.  The matter for inquiry is whether the Veteran is eligible for payment or reimbursement for medical services which were not previously authorized. 

Review of the record shows that the Veteran was treated at the Evanston Regional Hospital emergency room on July 3, 2003 for urinary complications.  As previously noted, the medical treatment was for a non-service connected disability. 

An administrative note from the VAMC indicates that on September 24, 2003, Evanston Regional Hospital phoned the VAMC and inquired about the status of the reimbursement claim.  The VAMC informed them that they could not determine if a claim had been received.  Evanston Regional Hospital indicated that they would send in the claim again. 

On August 2, 2004, VAMC received the claim from Evanston Regional Hospital for the private medical treatment in the emergency room on July 11, 2003 (in fact, the treatment was furnished on July 3, 2003, and July 11, 2003 was the date that a laboratory specimen/blood culture report was completed).

Pursuant to the joint motion for remand, the Board remanded the case in October 2008 for the VAMC to search its records for any claims submitted by Evanston Regional Hospital which were submitted or received between July 2003 and October 2003; for a search of the records at the Salt Lake City VAMC; and for the VAMC to contact the Evanston Regional Hospital and request information as to whether it submitted a claim for reimbursement to the VAMC prior to the August 2, 2004 claim. 

The VAMC documented in great detail its extensive efforts taken pursuant to the Board's remand.  These attempts involved multiple requests/contacts over a period of more than two years with the Evanston Regional Hospital, the Salt Lake City VAMC, and various collections/billing agents who did work for the private physician who furnished the Veteran's treatment.  Searches and inquiries were undertaken using the Veteran's name, birthdate, and Social Security number.  No record of any claim prior to August 2, 2004 was documented.

As the Veteran filed the claim over 90 days after he was discharged from Evanston Regional Hospital, he is ineligible to receive payment as set forth in 38 C.F.R. § 17.1004(d).  While the Board is sympathetic to the Veteran's situation, it cannot grant the Veteran's claim unless the facts of the case meet all the requirements under 38 C.F.R. § 17.1001-8 , including the filing requirements under 38 C.F.R. § 17.1004.  

As the Veteran's claim failed to meet the filing requirement under 38 C.F.R. § 17.1004(d), the Board must deny the claim.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that the Veteran's claim is without legal merit. 

Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in the instant case.  Nonetheless, as noted above, the agency of original jurisdiction has conducted an extensive inquiry, research and development with regard to the untimely receipt of the Veteran's claim for reimbursement of private medical expenses incurred on July 3, 2003.  Nonetheless, the facts as to the date of receipt of the claim remain unchanged and are dispositive.  No additional action is required.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Moreover, given the circumstances of this case, additional efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).




ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Evanston Regional Hospital on July 3, 2003 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


